                    Case 8:17-ap-00478-MGW             Doc 44      Filed 04/15/19       Page 1 of 1
[Dappletap] [Adversary Notice to Appellant]


                                          UNITED STATES BANKRUPTCY COURT
                                             MIDDLE DISTRICT OF FLORIDA
                                                   TAMPA DIVISION
                                                  www.flmb.uscourts.gov

In re: United States Pipe & Foundry Co.              Case No. 8:89-bk-09744-RCT
                                                     Chapter 11
           Debtor(s)              /



           Plaintiff(s)
United States Pipe and Foundry Company, LLC
vs.                                                  Adv. Pro. No. 8:17-ap-00478-MGW

Michael H. Holland, Michael McKown, Joseph R. Reschini and Carlo Tarley, as Trustees of the United Mine
Workers of America 1992 Benefit Plan, Michael H. Holland, Michael McKown, William P. Hobgood, Marty
Hudson, Joseph R. Reschini, Carl E. Vanhorn, and Gail R. Wilensky, as Trustees of the United Mine
Workers of America Combined Benefit Fund, United Mine Workers of America 1992 Benefit Plan, United
Mine Workers of America Combined Benefit Fund


           Defendant(s)               /


                          NOTICE OF REQUIREMENT TO FILE DESIGNATION OF RECORD
Pursuant to Fed. R. Bank. P. 8009, within fourteen (14) days after the filing of the notice of appeal, the appellant
shall file with the Clerk of the Bankruptcy Court a designation to be included in the record on appeal. The
designation should include:
   1. Designation of the items indicated by document number to be included in the record on appeal and serve a copy
      upon the appellee;

   2. Statement of the issues to be presented and serve a copy upon the appellee; and
   3. If you intend to designate a transcript, a Purchase Order for Transcript is available on the court’s website at
      www.flmb.uscourts.gov. The Source, Procedural Manual/Forms, Transcripts - Bankruptcy and Adversary.
      Requests for transcripts should be directed to a certified court reporting transcription service. For further
      information regarding digital audio recording and/or request forms for CD copies of hearings, please visit the
      court’s website at http://www.flmb.uscourts.gov/ and click on Courtroom Services.


Dated: April 15, 2019

                                               FOR THE COURT
                                               Sheryl Loesch, Clerk of Court
                                               Sam M. Gibbons United States Courthouse
                                               801 North Florida Avenue, Suite 555
                                               Tampa, FL 33602
